DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendment filed on 25 January 2020.  Claims 1, 11 and 20 have been amended.  Claims 3, 5-6, 9-10, 14-15 and 18-19 have been cancelled.   Claims 1, 2, 4, 7-8, 11-13, 16, 17 and 20-22 are currently pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.
 Claim Objections
Claims 21-22 are objected to because of the following informalities:  They depends on a cancelled claim, claim 3 is cancelled.  Appropriate correction is required.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-2, 4,  7-8 and 21-22  are a method, 11-13, 16  and 17 are a system and 20 is media. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1, 2, 4, 7-8, 11-13, 16, 17 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Prong 1:  Examiner points to independent claims (1, 11 and 20) as being most indicative of the abstract idea embodied by applicants’ claims.  The claims recite receiving from a user an entertaining media item for appealing to a plurlity of viewers receiving the entertaining media time via the public network, uploading at least one of the entertaining media items storing of user performance the uploaded entreating media items, receiving in conjunction  with the entertaining media items a destination for which travel funding is sought by the user ,disseminating based on a request from a bowser user the entertaining media item the content of the entertaining media item selected based on persuasion of viewer to donate the monetary contribution towards travel by the user to the destination, an amount of the monetary contribution being based on a perceived entertainment level of the entertaining media item, rendering a queried one of the uploaded media items; receiving an indication of a monetary transfer following completing of the rendered entertaining media item, receiving from an advertiser promotional content, identifying based on a travel destination specified on the advertiser a travelers  having a common travel destination, rendering based on the common travel destination , commercial media pertaining to the common travel destination  associating based on an approval of a viewers of the plurlity of viewers an monetary contribution from the view towards a travel expense incurred by the user in traveling to the destination and accumulating the monetary contribution based on the 

 
Prong 2: The claims recite additional elements of “user interface” and “database” is used perform for receiving and uploading (accept a user input and provide output) and storing information steps.   The interface and the database is recited at a high level of generality i.e., interface for allowing people to upload any kind of entertainment media items for travelers seeking funding (see paragraph [0024]).   These computerized systems are recited at a high-level of generality (i.e., as a browser, interface and processor for performing a generic computer function of processing data) such that it amounts no more adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B:


As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A prong 2. Reevaluating here in Step 2B, this is also determined to be well-understood, routine, conventional activity in the field. The Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106 (d)(II) indicted that mere receipt or transmission data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim and thus claims are ineligible.  
As for dependent claim 2 these claims recite limitation that further define the same abstract idea noted in claim 1.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.  

As for dependent claim 4 this claim recites limitation that further define the same abstract idea noted in claim 1.  The claim further a video segment rendered prior to dissemination of the entertaining media item or banner rendered in a margin area surround he disseminated entertaining media.   Thus, these limitations fall within “Certain Methods Of Organizing Human Activity”.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given.
As for dependent claims 7 and 16 these claims recite limitation that further define the same abstract idea noted in claims 1 and 11.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.  
As for dependent claims 8 and 17 these claims recite limitation that further define the same abstract idea noted in claims 1 and 11.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.  
As for dependent claim 12 these claims recite limitation that further define the same abstract idea noted in claim 11.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.  

As for dependent claim 13 these claims recite limitation that further define the same abstract idea noted in claim 11.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.  
As for dependent claim 21 these claims recite limitation that further define the same abstract idea noted in claim 1.  These claims do not contain any further additional element per step 2A prong 2.  Therefore, they are considered patent ineligible the reasons given above.  


As for dependent claim 22 these claims recite limitation that further define the same abstract idea noted in claim 1.  The claim further recites” establishing a value associated with each destination, updating value based on monetary contribution for the user and disseminating 

Response to Arguments
  
Applicant's arguments of 35 U.S.C 101 rejections with respect to claims 1, 2, 4, 7-8, 11-13, 16, 17 and 20-22 filed 25 January 2021 have been fully considered but they are not persuasive.    Applicant asserted that claim 1, 11 and 20 have been amended with subject matter from claim 8 and 9 to father clarify and illustrate features that withstand 101 scrutiny.  However, the 35 U.S.C 101 rejections to claims 1, 2, 4, 7-8, 11-13, 16, 17 and 20-22 is updated by incorporating the newly added limitation, thus the rejection is maintained.   
19.	Second, Applicants’ arguments related to Trading Technologies V. CQG (Fed. Cir. 2017) is misdeed.   A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price,  Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential).  However, applicants claims is directed to fundamental economic concept of facilitating financial transaction between parties (i.e., buyers and sellers), which improved the business process of facilitating financial transaction but did not improve computers or 
20.	Applicant’s arguments relating to the Bascom is misguided.  Bascom is an example of something that passed under to 2B.  The instant application lacks installation of filtering tools at a specific location remove for the end-user of Bascom which proved to the elements that was determined to be non-conventional and non-generic.  Therefore, Bascom is not applicable. 21. 21. Applicant further   argued that the claimed approach solve a problem that has no pre-internet equivalent -storing and renderer personal exhibition for receiving travel gain compensation is not persuasive.   Basically receiving compensation in in exchange  providing or placing advertisement or content is directed to fundamental economic concept, and the additional elements of “ interface” is recited   at a high-level of generality (i.e., as a browser, interface and processor for accepting a user request and displaying a result in response to the user request.  Therefore, the 35 U.S.C 101 rejections is maintained.
A.	The following references are considered:
(i)	Macdonald et al (US Pub., 2007/0198418 A1) discloses system and method for managing fund raising activities by various type of origination through the promotion and sale of digital media content (see, abstract).  In embodiments of the invention, organizations may sell digital, downloadable music and other downloadable digital media content to organization members and external customers, and the organization may receive a royalty or commission on each sale (possibly in the form of a tax-free donation) (see paragraph [0017]). 
(ii)     McGee et al (US Patent No., 7, 319, 977 B2) discloses method and system are provided to apply a discount to a tractions (abstract). There are many organizations that rely on fundraising drives or events to finance their operations.  Common examples are seen in school 
(However, none of the above references either alone in a combination teaches  “identifying, based on a travel destination specified on the advertiser interface, travelers having a common travel destination; and rendering, based on the common travel destination, commercial media pertaining to the common travel destination via the traveler interface; associating, based on an approval of a viewer of the plurality of viewers, a monetary contribution from the view towards a travel expense incurred by the user in traveling to the destination; and  accumulating the monetary contributions based on the destination and an advertiser capable to provide travel services to the destination in consideration of the accumulated monetary contributions.”  

Conclusion
 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
23.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
24.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SABA DAGNEW/Primary Examiner, Art Unit 3682